Donlon, Judge:
On call of this case at the term of court in Los Angeles on February 2,1962, counsel stipulated, in open court, that the merchandise covered by the entry in this appeal for reappraisement was entered after February 27, 1958, the effective date of the final list published by the Secretary of the Treasury, T.D. 54521, under section 6(a) of the Customs Simplification Act of 1956, 70 Stat. 943, T.D. 54165. The case was submitted on a further written stipulation of counsel for the parties, which was filed of record, as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the above entitled appeal for reappraisement covers merchandise described on the invoice as Adrenalin Bitartrate, USP, which is a coal tar derivative.
*6532. That the said merchandise was appraised under Section 402(e) of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956, Public Law 927, 84th Congress, 2nd Session.
3. That at the time of exportation, domestic producers of Adrenalin Bitartrate were freely selling and offering to sell said merchandise at 55$ per gram which price included the cost of all containers and coverings of whatever nature and other expenses incidental to placing this merchandise in condition packed ready for delivery, said sales were for domestic consumption in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities.
Paragraph 28(c) of the Tariff Act of 1930, as amended, provides that coal-tar products shall be assessed with duty, under section 402(e) of said act, on the basis of American selling price of any similar competitive article manufactured or produced in the United States.
Accepting these two stipulations as an agreed statement of facts, and on the basis of the statutory requirement of paragraph 28(c), I find and hold that American selling price, as defined in section 402 (e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, supra, is the proper basis for determination of the value of the coal-tar derivative described as Adrenaline Bitartrate, U.S.P., on the invoice covered by the entry in this appeal for reappraisement and that such value is 55 cents per gram.
Judgment will be entered accordingly.